This action arises from a collision between the automobile owned and operated by plaintiff-husband and in which plaintiff- wife was a passenger, and the automobile of the defendants. The plaintiff-wife sued to recover damages for personal injuries and plaintiff-husband sued for loss of his wife’s services and for damages to his automobile. Judgment for twenty-five dollars in favor of plaintiff-husband, and in favor of defendants against plaintiff-wife, entered upon a jury verdict, in so far as appealed from, and order denying plaintiffs’ motion to set aside the verdict and for a new trial, unanimously affirmed, with costs. It appears that the court’s charge to the jury was sufficiently broad to include the submission of the plaintiff-husband’s cause of action for property damage. The verdict will not be set aside nor will the judgment be reversed to permit an award of nominal damages to plaintiff-wife. (Throckmorton v. Evening Post Pub. Co., 35 App. Div. 396; Robison v. Lockridge, 230 id. 389.) Present — Dazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.